DETAILED ACTION
Non-Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is  objected to because of the following informalities:.  The limitation, i.e.” the primary differential amplifier converts polarity of the primary measurement value to be opposite to polarity of the primary threshold value” should be change to “the primary differential amplifier configure to convert  polarity of the primary measurement value to be opposite to polarity of the primary threshold value.” Appropriate correction is required.

Claim13 is  objected to because of the following informalities:  the limitation, i.e. “when the microprocessor receives the monitoring notification, the microprocessor sends a stop signal to the primary controller, and the post- operational amplifier stops outputting the control signal” should be change to “when the microprocessor configure to receive the monitoring notification, the microprocessor configure to send a stop signal to the primary controller, and the post- operational amplifier configure to stop outputting the control signal.”   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or  a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Regarding Claim 1,  Claim recites the limitation, i.e. … the secondary measurement value to be substantially equal to zero such that the 19Attorney Docket No. AMA-19002-US diode……..” The term “substantially” in claim is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Therefore claim is consider to be indefinite. 
Regarding Claim 3,  Claim recites the limitation, i.e. … the secondary measurement value to be substantially larger than zero ……..” The term “substantially” in claim is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Therefore claim is consider to be indefinite. 
The remaining claims are also rejected under 35 U.S.C. 112(b), for being dependent upon a rejected base claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a) Sonobe (US10277134) teaches a switching power supply device includes a first converter of boost type to which a full-wave rectified AC power supply is input, and a second converter of current resonant type to which an output of the first converter is supplied as an input voltage. The second converter has a normal mode for performing power supply control by continuously outputting an output of an oscillator to a switching element of the second converter and a standby mode for performing power supply control by intermittently outputting the output of the oscillator thereto under light load by comparing a feedback voltage from a secondary side of an isolation transformer with a threshold voltage. The second converter corrects the threshold voltage according to an output voltage of the first converter..

b) Makino et al.  (US 8,754,590 B) teaches t A power supply topology is used in which a transistor is provided on the side of an output node of a rectifying circuit. An inductor is provided on the side of a reference node, a resistor is inserted between the transistor and the inductor, and one end of the resistor is coupled to a ground power supply voltage of a PFC circuit. The PFC circuit includes a square circuit which squares a result of multiplication of an input voltage detection signal and feedback information (output voltage of an error amplifier circuit). The PFC circuit drives on the transistor when a detection voltage developed at the resistor reaches zero, and drives off the transistor when the detection signal reaches an output signal of the square circuit.

c) Aoyama (US10,288,426) disclose when the first amplifier outputs a positive polarity signal on the basis of the analog common voltage, the second amplifier can output a negative polarity signal on the basis of the analog common voltage. When the first amplifier outputs a negative polarity signal on the basis of the analog common voltage, the second amplifier can output a positive polarity signal on the basis of the analog common voltage. It is possible to realize a differential output differential-signal processing circuit.

d) Ou et al. (US 9,438,127) disclose The input voltage detector 220 senses the input voltage Vin on the primary side. The compare module 216 compares the input voltage Vin with a threshold on the primary side. Once the input voltage Vin is lower than this threshold, a signal is sent out to the synchronous rectifiers (SR) control module 212. There may be an isolated unit (not shown) for transmitting this signal from the primary side to the secondary side. The sensed input voltage Vin can also be transmitted to the secondary side in advance via an isolated unit (not shown) to make the threshold comparison on the secondary side. After receiving the signal sent from compare module 216, the SR control module 212 disables the signals applied to the synchronous rectifiers 208.

Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-0328. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M.K.I
Primary Examiner
Art Unit 2864



/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2864